Title: To James Madison from Vincent Gray, 8 November 1802 (Abstract)
From: Gray, Vincent
To: Madison, James


8 November 1802, Havana. “I have only time to say that the September Packet arrived here from Spain on Saturday Evening [6 Nov.], and brings an Edict of His Catholic Majesty, granting permission to import Lumber from the United States into this Island, in Spanish Vessels—and also to export in the said Vessels, Rum and Molasses, to the said States.” Will forward a copy as soon as the edict is promulgated. The order for delivering Louisiana to France is in the captain general’s hands. “I will endeavor to send you official information by the next Vessel sailing from hence.” “It is to be given up in the same situation it was received from the French, by the Spaniards.”
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 2 pp. Docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

